IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,122




EX PARTE JOSEPH JOREY HIGHTOWER, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W06-00823-M IN THE 194TH DISTRICT COURT
FROM DALLAS COUNTY



           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of a
controlled substance with intent to deliver and sentenced to twenty-five (25) years’ imprisonment. 
The Fifth Court of Appeals dismissed his appeal because his notice of appeal was untimely filed. 
Hightower v. State, No. 05-06-01369-CR, (Tex. App– Dallas, 2008, no pet.) (not designated for
publication). 
            Applicant contends that he was deprived of his right to appeal because his notice of appeal
was untimely filed. 
            The trial court has determined that Applicant was unlawfully been deprived of his right to
appeal and recommends that relief be granted.  We agree.  We find that Applicant is entitled to the
opportunity to file an out-of-time appeal of the judgment of conviction in Case No. F06-00823-PM
from the 194th Judicial District Court of Dallas County.  Applicant is ordered returned to that time
at which he may give a written notice of appeal so that he may then, with the aid of counsel, obtain
a meaningful appeal.  All time limits shall be calculated as if the sentence had been imposed on the
date on which the mandate of this Court issues.  We hold that, should Applicant desire to prosecute
an appeal, he must take affirmative steps to file a written notice of appeal in the trial court within 30
days after the mandate of this Court issues.
 
Delivered: April 1, 2009
Do Not Publish